      Case 1:18-cr-00749-DLC Document 182 Filed 12/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------- X
                                    :
 UNITED STATES OF AMERICA           :
                                    :
                                    :                  18cr749 (DLC)
                -v-                 :
                                    :                       ORDER
 KEVIN MORA,                        :
                                    :
                        Defendant. :
                                    :
 ---------------------------------- X

DENISE COTE, District Judge:

     On July 25, 2019, Kevin Mora entered a plea of guilty to

one count of conspiring to distribute narcotics in violation of

21 U.S.C. §§ 846, 841(b)(1)(C), and 841(b)(1)(D).         Mora was

sentenced on November 22, 2019, principally to 46 months’

imprisonment.   Mora is 32 years old and imprisoned at the

Metropolitan Detention Center (“MDC”).       The Bureau of Prisons

projects that he will be released in March 2022.

     On May 27, 2020, Mora’s petition to modify or reduce his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) was

denied.   On December 4, Mora renewed his petition, again citing

the risk of contracting COVID-19 at the MDC.        The Government

filed an opposition on December 7.       Mora filed a reply in

further support of his motion on December 10.

     Once a petitioner fulfills the statutory exhaustion

requirement, the Court may reduce the petitioner’s sentence, if
         Case 1:18-cr-00749-DLC Document 182 Filed 12/14/20 Page 2 of 2



after consideration of the factors set forth in 18 U.S.C. §

3553(a), it finds that “extraordinary and compelling reasons”

warrant such a reduction.        18 U.S.C. § 3582(c)(1)(A)(i).        As the

Court of Appeals for the Second Circuit has explained, in the

wake of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, district courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”           United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

     Mora’s renewed petition is denied.           Mora does not argue

that he suffers from a medical condition that puts him at a

higher risk of serious complications should he become infected

with the coronavirus.       Mora’s renewed petition does not present

the extraordinary and compelling circumstances that would

justify a reduction of sentence.           Accordingly, it is hereby

     ORDERED that Mora’s December 4, 2020 motion pursuant to §

3582(c)(1)(A) is denied.

     SO ORDERED:

Dated:       New York, New York
             December 14, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       2
